Citation Nr: 0335762	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  93-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds (SFW's) of the right 
thigh, hip, and buttocks.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a SFW of the left hip.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a compensable rating for the residuals of 
a SFW of the right arm.

5.  Entitlement to a compensable rating in for the residuals 
of SFW of the left back.

6.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU) prior to June 
24, 1994.

7.  Entitlement to a VA clothing allowance for 1997, 1998, 
1999, and 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1963 to October 1968.  He had 
service in the Republic of Vietnam and received three awards 
of the Purple Heart Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2000, at which time service 
connection was granted for the veteran's obesity, secondary 
to his service-connected post-traumatic stress disorder 
(PTSD).  The Board also raised the schedular rating for his 
PTSD from 50 to 100 percent, effective June 24, 1994.  That 
was the date his resignation from his employer took effect.  

Also on appeal to the Board in April 2000 was the issue of 
entitlement to a TDIU.  The Board found that claim to be moot 
from the effective date of the 100 percent schedular rating 
for PTSD.  The Board noted, however, that the claim for TDIU 
would have to be adjudicated for the period prior to June 24, 
1994.  The Board also found the following claims well-
grounded:  entitlement service connection for the residuals 
of a compression fracture at L1 and entitlement to service 
connection for sleep apnea.  

By a rating action in June 2000, the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
assigned the veteran's service-connected obesity a 
noncompensable rating, effective October 1, 1990.  It also 
assigned June 24, 1994, as the effective date for the 
veteran's 100 percent schedular rating for PTSD.  

In September 2000, the RO received the veteran's claim of 
entitlement to clothing allowance.  He stated that he was 
entitled to such an allowance due to his service-connected 
skin disability, but that he had not been receiving it for 
the last three to four years.  The following month, the RO 
informed the veteran that his claim had been denied.  The RO 
noted that the veteran had not filed a claim for a clothing 
allowance in 1997 or 1998 or 1999 or 2000.  The veteran 
submitted a timely Notice of Disagreement with that decision, 
and in March 2003, it issued him a Statement of the Case 
(SOC).  The following month, the RO received a statement from 
the veteran which has been construed as a timely substantive 
appeal.  Accordingly, the Board has jurisdiction over the 
claim of entitlement to a clothing allowance for the years 
1997, 1998, 1999, and 2000, and it will be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2003).  

In a November 2002 rating action, following the development 
requested in the Board's April 2000 remand, the RO granted 
the veteran service connection for sleep apnea and assigned a 
30 percent disability rating, effective January 17, 1989.  
That rating was increased to 50 percent effective June 19, 
1991.  The RO also granted service connection for the 
residuals of a compression fracture at L1 and assigned a 10 
percent rating, effective September 26, 1991.  With respect 
to the question of service connection, those decisions 
represented a full grants of the benefits sought.  
Accordingly, those claims are no longer on appeal and will 
not be considered below.  

In its November 2002 rating action, the RO also confirmed and 
continued the following ratings for the noted service-
connected disabilities:  the residuals of a SFW of the left 
hip - 10 percent; the residuals of SFW's of the right thigh, 
hip, and buttocks - 10 percent; hemorrhoids - noncompensable; 
the residuals of a SFW of the right arm - noncompensable; the 
residuals of a SFW of the left back - noncompensable.  
Finally, the RO denied the veteran's claim of entitlement to 
TDIU prior to June 24, 1994.  In December 2002, the veteran 
was issued a Supplemental Statement of the Case (SSOC) with 
respect to those issues.  Accordingly, they continue on 
appeal and will be considered below.  

In November 2002, the RO granted the veteran's claim of 
entitlement to service connection for the residuals of a 
compression fracture at L1.  It assigned a 10 percent 
disability rating, effective September 26, 1991.  Later that 
month, the veteran, through his representative, raised 
contentions to the effect that an increased rating and an 
earlier effective date for service connection was warranted 
for that disability.  That claim has not been certified to 
the Board or otherwise developed for appeal.  Accordingly, 
the Board has no jurisdiction over that claim, and it will 
not be considered below.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101.  It is, however, referred to the RO for appropriate 
action.  

In April 2003, the RO returned the case to the Board for 
further appellate action.

In September 2003, the Board informed the veteran that there 
had been a change in the law regarding his appeal for 
increased ratings for scars resulting from SFW's of his right 
arm and left back.  The veteran was provided with a copy of 
those changes.  He was notified that he could submit 
additional evidence or argument on those issues or that he 
could tell the Board to go ahead with his appeal.  He was 
further notified that he had sixty days to respond.  Later in 
September 2003, the veteran informed the Board that he had no 
further evidence or argument to present.  Accordingly, the 
Board will proceed with the appeal.

In mail received at the Board in November 2003, the veteran 
raised contentions to the effect that an increased rating is 
warranted for his service-connected sleep problems.  That 
claim has not been certified to the Board on appeal nor has 
it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.101.  It is referred to the RO, however, for 
appropriate action.

The issues of entitlement to increased ratings for the 
veteran's service-connected residuals of SFW's of the right 
thigh, hip, and buttocks; left hip; and left back and the 
issue of entitlement to a VA clothing allowance for 1997, 
1998, 1999, and 2000 are the subjects of a remand at the end 
of this decision.


FINDINGS OF FACT

1.  Prior to July 24, 2002, the veteran's hemorrhoids were 
productive of no more than moderate impairment.

2.  Effective July 24, 2002, the veteran's hemorrhoids have 
been manifested primarily by intermittent bleeding and anal 
fissures.  

3.  The veteran's residuals of a SFW of the right arm are 
productive of no more than slight impairment.

4.  Prior to June 24, 1994, the veteran had maintained 
substantially gainful employment for many years.


CONCLUSIONS OF LAW

1.  Prior to July 24, 2002, the criteria for a compensable 
rating for hemorrhoids were not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.114, DC 7336 (2003).

2.  Since July 24, 2002, the criteria for a 20 percent 
schedular rating for hemorrhoids have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.114, DC 7336 (2003).

3.  The criteria for a compensable rating for the residuals 
of a SFW of the right arm have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.41, 4.42, 4.118, DC 7805 (2003).

4.  The criteria for a TDIU prior to June 24, 1994, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, the VA 
published final regulations implementing the VCAA.  66 Fed. 
Reg. 45620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information sent to the veteran in the Board's 
decision and remand in April 2000; the SOC's; the SSOC's; and 
letters, dated in June 2000 and February 2001, the veteran 
and his representative were notified of the evidence 
necessary to substantiate his claims of entitlement to 
compensable rating for hemorrhoids; entitlement to a 
compensable rating for the residuals of a SFW of the right 
arm; and entitlement to a TDIU prior to July 24, 2002.  
Indeed, the SSOC's issued in December 2002 set forth the 
provisions of 38 C.F.R. § 3.159.  Those provisions informed 
the veteran of what evidence and information VA would obtain 
for him, with specific references to such materials as 
government reports and medical records.  The RO also 
explained what information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  38 C.F.R. § 3.159(b)(1).  

In its letter dated February 28, 2001, the RO informed the 
veteran of the passage of the VCAA and requested evidence in 
support of his claim.  The RO also requested information 
describing any additional evidence he wished the VA to 
obtain.  The RO gave him until April 28, 2001, to respond.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1) (which had granted the veteran one year 
to respond).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  

In the case now before the Board, although the RO gave the 
veteran only a 60-day period to respond to its February 2001 
letter, it continued to the development of the evidence 
beyond the 60-day period and, in fact, rendered no further 
rating decisions with respect to the veteran's claims until 
November 2002, more than one year later.  Consequently, the 
defective response period cannot be considered detrimental to 
the veteran's appeal.  

The RO has made efforts to obtain relevant records adequately 
identified by the veteran.  For example, in December 1987, 
April 1991, and April 1993, the RO requested records 
reflecting the veteran's treatment at the VA Medical Center 
(MC) in the Bronx, New York.  In April 1991, January 1992, 
August 1993, and December 1996, the RO requested records 
reflecting treatment at the VAMC in New York, New York.  In 
September 1993; September, November, and December 1996; and 
June 2000, the RO requested information and evidence from the 
veteran, including the identities of health care providers 
who had treated him for his various disabilities.  In 
November 1996, the RO requested records from Dr.'s J.C., 
R.E., and J.E.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; the 
report of an examination performed by the VA in November 
1968; records from the Bronx and New York VAMC's reflecting 
the veteran's treatment from February 1987 through October 
2002; the transcripts of hearings held in February 1991 and 
July 1993 at the RO in Newark, New Jersey, and in July 1997 
at the RO in Hartford, Connecticut; reports of examinations 
performed by the VA in March 1988, August 1989, September 
1993, July 1994, July 1995, July 2000, June 2002; an October 
1993 statement from R. S. G., M.D.; a January 1995 statement 
from the Social Security Administration; and reports from 
A. K. L., M.D., reflecting the veteran's treatment in 
February and June 1997. 

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claims of entitlement to compensable rating for hemorrhoids; 
entitlement to a compensable rating for the residuals of a 
SFW of the right arm; and entitlement to a TDIU prior to July 
24, 2002.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
any of the foregoing issues on appeal.  Indeed, in September 
2003, the veteran responded in the negative when asked if he 
had any further argument or evidence to present.  
Accordingly, with respect to the claims of entitlement to 
compensable rating for hemorrhoids; entitlement to a 
compensable rating for the residuals of a SFW of the right 
arm; and entitlement to a TDIU prior to July 24, 2002, there 
is no need for further development of the evidence in order 
to meet the requirements of the VCAA.  
II.  The Increased Rating Claims

The veteran seeks entitlement to increased ratings for his 
service-connected hemorrhoids and residuals of a SFW of the 
right arm.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation 
(see 38 C.F.R. § 4.2), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

A.  Hemorrhoids

Hemorrhoids (internal and external) are rated in accordance 
with 38 C.F.R. § 4.114, DC 7336.  A noncompensable rating is 
warranted for mild or moderate disability.  A 10 percent 
rating is warranted for large or thrombotic hemorrhoids, 
which are irreducible and which have excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
is warranted when there is persistent bleeding and secondary 
anemia, or with fissures.
The evidence shows that since the veteran's claim for a 
compensable rating for hemorrhoids was received by the RO in 
July 1993, he was treated or examined on several occasions 
for associated complaints of blood in his stool (see, e.g., 
October 1993 report from R. S. G., M.D.; report of July 1995 
VA examination; and VA outpatient treatment records, dated in 
February 1999 and September 2001).  Despite such complaints, 
there was no evidence that the hemorrhoids were large or 
thrombotic or irreducible with excessive redundant tissue 
evidencing frequent recurrences.  Moreover, through the VA 
examination of June 2002, there was no evidence of anemia, 
fissures, or thrombosed internal hemorrhoids.  In fact, prior 
to July 24, 2002, there was no evidence that the veteran's 
hemorrhoids were productive of any more than moderate 
impairment.  

During VA outpatient treatment on July 24, 2002, however, a 
proctoscopy revealed internal hemorrhoids and a persistent 
anal fissure.  The presence of such a fissure has been 
clinically reported since that time and along with the 
reports of intermittent rectal bleeding, more nearly reflects 
the criteria for a 20 percent schedular rating under 
38 C.F.R. § 4.118, DC 7336.  To that extent, an increased 
rating for hemorrhoids is warranted.  Parenthetically, it 
should be noted that that is the highest schedular evaluation 
available for such disability. 

B.  The Residuals of SFW's of the Right Arm

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69 (2003).  In this case, the 
veteran is right handed.

The RO has rated the veteran's residuals of a SFW of the 
right arm as scars.  At the outset of the veteran's claim, 
scars (other than burn scars or disfiguring scars of the 
head, face, or neck) were rated in accordance with 38 C.F.R. 
§ 4.118, DC 7803 - 7805.  A 10 percent rating was warranted 
for superficial scars which were poorly nourished with 
repeated ulceration or painful and tender on objective 
demonstration.  38 C.F.R. § 4.118, DC 7803 - 7804.  Scars 
could also be rated based on the limitation of motion of the 
affected part.  38 C.F.R. § 4.118, DC 7805.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
That change became effective on August 30, 2002.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As noted in the Introduction above, in September 
2003, the veteran was notified of that change and the 
potential impact on his appeal.  He was furnished a copy of 
the text of the change.

Under the revised regulations scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion warrant the following ratings:  10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.); 20 percent for area or areas exceeding 12 square 
inches (77 sq.cm.); 30 percent for an area or areas exceeding 
72 square inches (465 sq. cm.); and 40 percent for an area or 
areas exceeding 144 square inches (929 sq. cm.)  38 C.F.R. § 
4.118, DC 7801.  Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 
7801, Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (2).  

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 7801, Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  

A 10 percent rating is warranted for scars which are 
superficial and unstable or painful on examination.  
38 C.F.R. § 4.118, DC 7803 - 7804.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1).  
Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, DC 7805.

Potentially applicable in rating the veteran's residuals of a 
SFW of the right arm are 38 C.F.R. § 4.73, DC 5305 or DC 
5306.  They pertain to rating muscle injuries.  DC 5305 
pertains to Muscle Group V, which consists of the flexor 
muscles of elbow and consists of the (1) biceps; (2) 
brachialis; and (3) brachioradialis.  It controls supination 
of the elbow (1) (long head of biceps is stabilizer of 
shoulder joint) and flexion of elbow (1, 2, 3).  DC 5306 is 
applicable to rating impairment of Muscle Group VI.  It 
consists of the extensor muscles of the elbow, i.e. the (1) 
Triceps and the (2) anconeus, and controls extension of the 
elbow (long head of triceps is stabilizer of shoulder joint).  
Under each DC, a noncompensable rating is warranted for 
slight impairment of either the major or minor upper 
extremity, while a 10 percent rating is warranted for 
moderate impairment of either the major or minor upper 
extremity.  A 30 percent rating is warranted for moderately 
severe impairment of the major upper extremity.  

In evaluating muscle injuries from SFW's or other trauma, 
consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings.  38 C.F.R. § 4.56.  Such factors, 
however, are only guidelines which are to be considered with 
all evidence in the individual case.  Robertson v. Brown, 5 
Vet. App. 70 (1993).  

The regulatory provisions regarding the evaluation of muscle 
disabilities were revised during the pendency of the 
veteran's appeal.  Such revisions became effective as of 
July 3, 1997.  See 38 C.F.R. § 4.56; see also 62 Fed. Reg. 
302385 (June 3, 1997).  As above, since the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
Karnas.  

Under the old and new regulations, the factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups are found at 38 C.F.R. 
§ 4.56.  The revised version of 38 C.F.R. § 4.56 eliminates 
the requirement for evidence of unemployability, if present, 
which was used to show that the residuals of the veteran's 
muscle injury were productive of moderately severe or severe 
impairment.  38 C.F.R. § 4.56 (c) (now 38 C.F.R. 
§ 4.56(d)(3)(ii)).  The new regulations also eliminate the 
requirement that the objective findings associated with 
moderately severe muscle injury include a large entry wound 
scar. 38 C.F.R. § 4.56(c) (now 38 C.F.R. § 4.56(d)(3)(iii)).  
Otherwise the old and new provisions of 38 C.F.R. § 4.56 are 
essentially the same, and any changes are non substantive. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  
Under 38 C.F.R. § 4.71a, DC's 5301 through 5323, disabilities 
resulting from muscle injuries include the following levels 
of impairment:  

(1) Slight disability of the muscles

(i) The type of injury consists of a 
simple wound of the muscle without 
debridement or infection.  In such 
cases, service department records 
generally show a superficial wound 
with brief treatment and a return to 
duty.  

(ii) The service department records 
or other record shows that the wound 
usually heals with good functional 
results and no cardinal signs or 
symptoms of muscle disability as 
defined by the VA.  

(iii)  The current objective 
findings consist of a minimal scar; 
no evidence of fascial defect, 
atrophy, or impaired tonus; and no 
impairment of function or of 
metallic fragments retained in the 
muscle tissue.  38 C.F.R. 
§ 4.56(d)(1). 

(2) Moderate disability of the muscles.  

(i) The type of injury may typically 
result from a through and through or 
deep penetrating wound of short 
track from a single bullet, small 
shell, or shrapnel fragment, without 
the explosive effect of a high 
velocity missile and residuals of 
debridement or prolonged infection.  

(ii) There are service department 
records or other evidence of in-
service treatment of the wound and a 
record of consistent complaint of 
one or more of the cardinal signs 
and symptoms of muscle disability, 
particularly a lowered threshold of 
fatigue after average use, affecting 
the particular functions controlled 
by the injured muscles.  

(iii) The current objective findings 
include entrance and, possibly, exit 
scars, small or linear, indicating a 
short track of the missile through 
muscle tissue; some loss of deep 
fascia or muscle substance or 
impairment of muscle tonus; and loss 
of power or lowered threshold of 
fatigue when compared to the sound 
side.  38 C.F.R. § 4.56(d)(2).

The veteran's service medical records show that in February 
1966, he sustained multiple, very superficial SFW's to 
various areas, including the right arm.  There was no 
evidence of artery or nerve involvement, and his wounds were 
considered minor in nature.  His wounds were debrided and 
drained, and after six days in the hospital, he was 
discharged to duty.  

During his service separation examination in September 1968, 
the veteran demonstrated multiple SFW scars in various areas, 
including the right upper arm.  Otherwise, his upper 
extremities were reportedly normal.  He was found qualified 
for extension and release from active duty and was assigned a 
numerical designation of 1 under all areas on his physical 
profile, i.e., PULHES.  (PULHES is the six categories into 
which a physical profile is divided.  The P stands for 
physical capacity or stamina; the U for upper extremities; 
the L for lower extremities; the H for hearing and ear; the E 
for eyes; and the S stands for psychiatric.  The number 1 
indicates that an individual possesses a high level of 
medical fitness and, consequently is medically fit for any 
military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992)).

More recent evidence discloses that the residuals of the 
veteran's SFW of the right arm consists primarily of 
complaints of pain, a retained foreign body, and a rather 
small (21/2 cm by 11/2 cm) well-healed scar at the elbow.  
Although the most recent VA examiner states that the scar is 
adherent to underlying structures, it is reportedly non-
tender, and there is no evidence that it poorly nourished 
with repeated ulceration or otherwise unstable.  Moreover, 
there is no evidence that it adversely affects the motion of 
the right elbow.  Indeed, during the most recent VA 
examination, the veteran demonstrated zero to 140 degrees of 
right elbow motion, as well as full supination and pronation 
of the right wrist.  Such findings are noncompensable under 
either the old or new criteria for rating scars.  

As to muscle function, the veteran does not have a record of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability affecting his right arm.  
There is no evidence of any loss of deep fascia or muscle 
substance; or impairment of muscle tonus and loss of power; 
or lowered threshold of fatigue when compared to the sound 
side.  Rather, recent evidence shows that the veteran 
demonstrates no loss of muscle function or joint motion due 
to the shrapnel wound of his right arm.  His muscle tone and 
bulk are normal, and his strength is 5/5 in his upper 
extremities.  Further, his deep tendon reflexes are either 1+ 
or 2+ and equal, and his sensation and coordination are 
normal (See, e.g., the reports of examinations performed by 
the VA in July 2000 and June 2002).  Indeed, there is no 
evidence that the residuals of his SFW of the right arm are 
productive of any more than slight muscle impairment.  Absent 
such evidence, a compensable rating is not warranted under 
38 C.F.R. § 4.73, DC 5305 or 5306.  

In arriving at the foregoing decisions, the Board notes that 
in the mid-1990's, the veteran complained of numbness and 
tingling in his right upper extremity radiating to the medial 
three fingers of the right hand (see, e.g., statements from 
S. E., D.O., dated in September 1996 and A. K. L., M.D., 
dated in February 1997).  Various studies, including 
electrophysiological testing, were consistent with beginning 
right carpal tunnel syndrome.  Although the residuals of his 
SFW of the right arm were noted, there was no evidence of any 
relationship to carpal tunnel syndrome.  Accordingly, the 
complaints of numbness and tingling in his right upper 
extremity are of no force or effect in supporting this 
portion of the veteran's appeal.

III.  Additional Considerations Regarding Increased Rating 
Claims

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected hemorrhoids and/or residuals 
of an SFW of the right arm.  The evidence, however, does not 
show such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards in rating either of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2003).  Rather, the record shows that the 
manifestations of those disabilities are those contemplated 
by the regular schedular standards.  It must be emphasized 
that the disability ratings are not job specific.  They 
represent as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 

IV.  TDIU Prior to June 24, 1994

The veteran seeks a total rating due to unemployability 
caused by his service-connected disabilities prior to June 
24, 1994.  

VA may grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran, 
by reason of his service-connected disabilities, is precluded 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a). 

Prior to June 24, 1994, service connection was in effect for 
the following disabilities:  PTSD, evaluated as 50 percent 
disabling, effective January 17, 1989; sleep apnea, evaluated 
as 30 percent disabling, effective January 17, 1989, and 
evaluated as 50 percent disabling, effective June 19, 1991; 
nummular eczema, evaluated as 30 percent disabling, effective 
April 1, 1984; the residuals of a compression fracture of L1, 
evaluated as 10 percent disabling, effective September 26, 
1991; the residuals of SFW's of the right thigh, right hip, 
and right buttock, evaluated as 10 percent disabling, 
effective October 12, 1968; the residuals of an SFW of the 
left hip, evaluated as 10 percent disabling, effective 
October 1968; obesity, evaluated as noncompensable, effective 
January 17, 1989;  hemorrhoids, evaluated as noncompensable, 
effective, October 12, 1968; the residuals of a SFW of the 
right arm, evaluated as noncompensable, effective December 1, 
1978; the residuals of a SFW of the left back, evaluated as 
noncompensable, effective October 12, 1968; and the residuals 
of a tonsillectomy and adenoidectomy, evaluated as 
noncompensable, effective October 12 1968.  The combined 
evaluations were 50 percent, effective April 1, 1984; 80 
percent effective January 17, 1989; and 90 percent, effective 
June 19, 1991.  

While the foregoing combined ratings were sufficient from 
January 17, 1989, to meet the schedular criteria under 
38 C.F.R. § 4.16(a), that rating is not dispositive of the 
issue.  The Board must still determine whether the veteran 
is, in fact, unemployable due to his service-connected 
disability.  

The veteran's claim for a TDIU (VA Form 21-8940) was received 
by the RO on June 30, 1994.  The evidence shows that from 
1969 to 1994, he maintained substantially gainful employment 
as a police officer and as a national service officer for a 
veterans' service organization.  Although the veteran's 
Social Security records show that beginning June 20, 1994, he 
was disabled due to obesity and PTSD, the evidence clearly 
establishes that he maintained employment through June 24, 
1994.  Therefore, there is simply no basis for a TDIU prior 
to that time.  Accordingly, that portion of the appeal is 
denied.


ORDER

Entitlement to a compensable rating for hemorrhoids, prior to 
July 24, 2002, is denied.

Entitlement to a 20 percent rating for hemorrhoids is 
granted, effective July 24, 2002, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a compensable rating for the residuals of a 
SFW of the right arm is denied.

Entitlement to a TDIU prior to June 24, 1994, is denied.


REMAND

The veteran also seeks entitlement to increased ratings for 
his service-connected residuals of SFW's of the right thigh, 
hip, and buttocks; left hip; and left back.  

In the mail received by the Board in November 2003, the 
veteran reported that he had had back treatment from J. M., 
D.C.  The records of such treatment have not been associated 
with the claims folder; however, they could be relevant to 
the veteran's claims of entitlement to increased ratings for 
his service-connected residuals of SFW's of the right thigh, 
hip, and buttocks; left hip; and left back.  

The veteran also seeks entitlement to a VA clothing allowance 
for the years 1997 through 2000.  A review of the evidence, 
however, leaves it unclear as to when the veteran actually 
was paid a clothing allowance.

Effective August 1, 1990, the veteran became entitled to 
receive a VA clothing allowance.  38 U.S.C.A. § 1162 (West 
2002).  

In a July 1996 letter to the veteran, the VA confirmed that 
it had paid him an annual VA clothing allowance the previous 
year.  In an effort to determine the veteran's continuing 
entitlement to a clothing allowance, the RO requested that 
the veteran certify that he was using physician-prescribed 
medication for his service-connected skin disability.  The 
veteran responded in the affirmative.  

In a January 2003 letter, the RO stated that the veteran was 
not entitled to an annual clothing allowance for the year 
2002.  

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board.  
Accordingly, the issues are remanded for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  This must include, but 
is not limited to, written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim and 
the evidence, if any, that the RO will 
obtain for him.  See Quartuccio.  

2.  Request that J. M., D.C., furnish 
copies of all of his clinical records and 
reports reflecting the veteran's 
treatment.  A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder.

3.  For the period from 1995 to the 
present, the RO must verify the dates on 
which it paid the veteran an annual 
clothing allowance.

4.  When the foregoing actions are 
completed, the RO must undertake any 
indicated development, including the 
scheduling of any necessary VA 
examinations.  Then readjudicate the 
issues of entitlement to increased 
ratings for the residuals of SFW's of the 
right thigh, hip, and buttocks; the left 
hip; and the left back.  Also 
readjudicate the issue of entitlement to 
a VA clothing allowance for 1997, 1998, 
1999, and/or 2000.  If the remanded 
claims are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of any of the 
remanded issues.  It must be emphasized, however, that the 
veteran has the right to submit additional evidence and 
argument on any of the matters the Board has remanded for 
development.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

